DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Objections
Claims 1, 12, 17, 19-22, and 23 are objected to because of the following informalities. 
Claims 1, 12, and 23 all recite “displaying the one or more objects over the sensor data over” where Examiner assumes Applicant intended to recite “displaying the one or more objects over the sensor data.  
Claim 12 recites “the processor to perform steps including: instructions for receiving… instructions for performing localization… instructions for determining a time… instructions for determining a second location… instructions for accessing map data… instructions for rendering an image displaying… instructions for generating a combined image… instructions for transmitting the combined image” where Examiner assumes Applicant intended to recite “the processor to perform steps including: 
Claim 17 recites “the processor to perform the steps comprising: instructions for rendering a second image… instructions for overlaying the second image” where Examiner assumes Applicant intended to recite “the processor to perform the steps comprising: 
“the processor to perform the steps comprising: instructions for scaling the dots” where Examiner assumes Applicant intended to recite “the processor to perform the steps comprising: 
Claim 20 recites “the processor to perform the steps comprising: instructions for transmitting the generated image” where Examiner assumes Applicant intended to recite “the processor to perform the steps comprising: 
Claim 21 recites “the processor to perform the steps comprising: instructions for comparing a rendered view… instructions for determining an estimate of error… instructions for performing a corrective action” where Examiner assumes Applicant intended to recite “the processor to perform the steps comprising: 
Claim 22 recites “wherein the corrective action comprises one or more of: instructions for transmitting an alert message… instructions for changing a localization technique used… instructions for logging a message indicating error” where Examiner assumes Applicant intended to recite “wherein the corrective action comprises one or more of: 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “rendering the sensor data”.
Claim(s) 2-11 depend(s) upon claim 1, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
Claim 4 recites the limitation "the steps are repeated" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the rendered view" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “the rendered view displays one or more objects, the one or more objects corresponding to one or more objects shown in the sensor data, the rendered view showing the one or more objects in a color that is distinct from the color of the one or more objects shown in the sensor data”, the meaning of the claim is not made clear by the language of the claim or the content of the specification. 
The Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Therefore a lack of §102/103 rejections to claims rejected under §112(b) should not be construed to imply that said claims are allowable over the prior art.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “sensing an object that does not exist in the map data” or “generating a second image of an object that does not exist in the map data” or similar, based off of [0078] of Applicant’s specification.
Claim(s) 7 depend(s) upon claim 6, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
Claim 10 recites the limitation "the HD map data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “computer readable storage medium storing instructions encoded thereon that, when executed by a processor, cause the processor to perform steps including… rendering the sensor data”.
Claim(s) 13-22 depend(s) upon claim 12, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale. 
Claim 16 recites the limitation "the rendered view" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites “the rendered view displays one or more objects, the one or more objects corresponding to one or more objects shown in the sensor data, the rendered view showing the one or more objects in a color that is distinct from the color of the one or more objects shown in the sensor data”.
The Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “the stored instructions further cause the processor to perform the steps comprising… sensing an object that does not exist in the map data” or “the stored instructions further cause the processor to perform the steps comprising… generating a second image of an object that does not exist in the map data” or similar, based off of [0078] of Applicant’s specification.
Claim(s) 18 depend(s) upon claim 17, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale. 
Claim 21 recites the limitation "the HD map data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 22 depend(s) upon claim 21, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale. 
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary “computer readable storage medium storing instructions that when executed by a processor, cause the processor to perform steps including… rendering the sensor data”.
Claim(s) 24-33 depend(s) upon claim 1, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale. 
Claim 26 recites the limitation "the steps are repeated" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the rendered view" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 27 recites “the rendered view displays one or more objects, the one or more objects corresponding to one or more objects shown in the sensor data, the rendered view showing the one or more objects in a color that is distinct from the color of the one or more objects shown in the sensor data”.
The Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Therefore a lack of 
Claim 32 recites the limitation "the HD map data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 33 depend(s) upon claim 21, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 9-15, 17-18, 20-26, 28-29, and 31-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatham (US 9123152).
In regard to claim 1: Chatham discloses a computer implemented method for generating an image overlaid with objects from sensor data from a vehicle (see column 12 lines 25-50), the method comprising: receiving, by an autonomous vehicle, sensor data representing surroundings of the autonomous vehicle as the autonomous vehicle drives along a route (see column 6 lines 39-46); performing localization based on the sensor data to determine a first location of the vehicle at a particular time (see column 9 lines 61-65); determining a time of capture of the sensor data (see column 10 lines 20-27); determining a second location representing a location of the autonomous vehicle at the time of capture of the sensor data (see column 10 lines 20-27), wherein the second location is determined based (see column 9 lines 61-65); accessing map data of a geographical region surrounding the second location of the autonomous vehicle (see column 12 lines 31-37); rendering an image displaying one or more objects from the accessed map data, from the point of view of the second location of the vehicle (see column 12 lines 31-37); generating a combined image by overlaying the image displaying the one or more objects over the sensor data (see column 12 lines 37-38); and transmitting the combined image for display on a client device (see column 12  lines 37-38).
In regard to claim 2: Chatham discloses the computer-implemented method of claim 1, wherein the estimate of motion of the vehicle between the second time and the first time is determined based on motion parameters obtained from an inertial measurement unit of the vehicle (see column 9 lines 61-65).
In regard to claim 3: Chatham discloses the computer-implemented method of claim 1, wherein the sensor data is camera image data captured by a camera mounted on the autonomous vehicle (see column 9 lines 61-65), a column of a lidar scan captured by a lidar sensor mounted on the autonomous vehicle (see column 9 lines 61-65), or any combination thereof (see column 9 lines 61-65).
In regard to claim 4: Chatham discloses the computer-implemented method of claim 1, wherein the steps are repeated to dynamically update the generated image as the autonomous vehicle drives along the route (see column 4 lines 60-67).
In regard to claim 6: Chatham discloses the computer-implemented method of claim 1, further comprising: rendering a second image of an object that does (see column 7 lines 10-17).
In regard to claim 7: Chatham discloses the computer-implemented method of claim 6, wherein the second image comprises information describing the route of the autonomous vehicle, the information comprising signs, markings, messages, or any combination thereof (see column 7 lines 10-17).
In regard to claim 9: Chatham discloses the computer-implemented method of claim 1, further comprising: transmitting the generated image to a remote display device for displaying a video (see column 12 lines 25-50), the video showing the scene as observed from the point of view of the autonomous vehicle as the autonomous vehicle moves (see column 12 lines 25-50). It should be noted that this reading of Chatham is based off of the broadest reasonable interpretation of the claim language, i.e. the claimed video is a series of compiled images, in view of [0012] of Applicant’s specification, which recites “The generated images form a video showing the dynamically updated sensor data along with the corresponding map data”.
In regard to claim 10: Chatham discloses the computer-implemented method of claim 1, further comprising: comparing a rendered view corresponding to an object in the HD map data with a corresponding view of the object in the sensor data (see column 7 lines 10-16, column 8 lines 27-34, column 9 lines 16-18); determining an estimate of error in the rendered view of the object and the corresponding view of the object in the sensor data (see column 9 lines 22-25); and responsive to the estimate of error indicating more than a threshold error, performing a corrective action (see column 10 lines 47-67, column 11 lines 21-36).
In regard to claim 11: Chatham discloses the computer-implemented method of claim 10, wherein the corrective action comprises one or more of: transmitting an alert message to a device (see column 11 lines 32-36); changing a localization technique used for performing localization for the autonomous vehicle; or logging a message indicating error in localization (see column 12 lines 12-14).
	In regard to claim 12: Chatham discloses a non-transitory computer readable storage medium storing instructions encoded thereon that, when executed by a processor, cause the processor to perform steps (see column 3 lines 50-62) including: instructions for receiving, by an autonomous vehicle, sensor data representing surroundings of the autonomous vehicle as the autonomous vehicle drives along a route (see column 6 lines 39-46); instructions for performing localization based on the sensor data to determine a first location of the vehicle at a particular time (see column 9 lines 61-65); instructions for determining a time of capture of the sensor data (see column 10 lines 20-27); instructions for determining a second location representing a location of the autonomous vehicle at the time of capture of the sensor data, wherein the second location is determined based on the first location and an estimate of motion of the autonomous vehicle between the time of capture of the sensor data and the particular time at which the vehicle was determined to be at the first location (see column 9 lines 61-65); instructions for accessing map data of a geographical region surrounding the second location of the autonomous vehicle (see column 12 lines 31-37); instructions for rendering an image displaying one or more objects from the accessed map data, from the point of view of the second location of the vehicle (see column 12 lines 31-37); instructions for generating a combined image by overlaying the image displaying the one or more objects over the sensor data over (see column 12 lines 37-38); and instructions for transmitting the combined image for display on a client device (see column 12  lines 37-38). 
	In regard to claim 13: Chatham discloses the non-transitory computer readable storage medium of claim 12, wherein the estimate of motion of the vehicle between the second time and the first time is determined based on motion parameters obtained from an inertial measurement unit of the vehicle (see column 9 lines 61-65).
	In regard to claim 14: Chatham discloses the non-transitory computer readable storage medium of claim 12, wherein the sensor data is camera image data captured by a camera mounted on the autonomous vehicle (see column 9 lines 61-65), a column of a lidar scan captured by a lidar sensor mounted on the autonomous vehicle (see column 9 lines 61-65), or any combination thereof (see column 9 lines 61-65).
	In regard to claim 15: Chatham discloses the non-transitory computer readable storage medium of claim 12, wherein the steps are repeated to dynamically update the generated image as the autonomous vehicle drives along the route (see column 4 lines 60-67). 
	In regard to claim 17: Chatham discloses the non-transitory computer readable storage medium of claim 12, wherein the stored instructions further cause the processor to perform the steps comprising: instructions for rendering a second image of an object that does not exist in the map data; instructions for overlaying the second image on the generated image (see column 7 lines 10-17).
	In regard to claim 18: Chatham discloses the non-transitory computer readable storage medium of claim 17, wherein the second image comprises information (see column 7 lines 10-17).
	In regard to claim 20: Chatham discloses the non-transitory computer readable storage medium of claim 12, wherein the stored instructions further cause the processor to perform the steps comprising: instructions for transmitting the generated image to a remote display device for displaying a video (see column 12 lines 25-50), the video showing the scene as observed from the point of view of the autonomous vehicle as the autonomous vehicle moves (see column 12 lines 25-50). It should be noted that this reading of Chatham is based off of the broadest reasonable interpretation of the claim language, i.e. the claimed video is a series of compiled images, in view of [0012] of Applicant’s specification, which recites “The generated images form a video showing the dynamically updated sensor data along with the corresponding map data”.
	In regard to claim 21: Chatham discloses the non-transitory computer readable storage medium of claim 12, wherein the stored instructions further cause the processor to perform the steps comprising: instructions for comparing a rendered view corresponding to an object in the HD map data with a corresponding view of the object in the sensor data (see column 7 lines 10-16, column 8 lines 27-34, column 9 lines 16-18); instructions for determining an estimate of error in the rendered view of the object and the corresponding view of the object in the sensor data (see column 9 lines 22-25); and responsive to the estimate of error indicating more than a threshold error, instructions for performing a corrective action (see column 10 lines 47-67, column 11 lines 21-36).
	In regard to claim 22: Chatham discloses the non-transitory computer readable storage medium of claim 21, wherein the corrective action comprises one or more of: instructions for transmitting an alert message to a device (see column 11 lines 32-36); instructions for changing a localization technique used for performing localization for the autonomous vehicle; or instructions for logging a message indicating error in localization (see column 12 lines 12-14).
	In regard to claim 23: Chatham discloses a computer system comprising: a computer processor; and a non-transitory computer-readable storage medium storing instructions that when executed by the computer processor perform actions (see column 3 lines 50-62) comprising: receiving, by an autonomous vehicle, sensor data representing surroundings of the autonomous vehicle as the autonomous vehicle drives along a route (see column 6 lines 39-46); performing localization based on the sensor data to determine a first location of the vehicle at a particular time (see column 9 lines 61-65); determining a time of capture of the sensor data (see column 10 lines 20-27); determining a second location representing a location of the autonomous vehicle at the time of capture of the sensor data, wherein the second location is determined based on the first location and an estimate of motion of the autonomous vehicle between the time of capture of the sensor data and the particular time at which the vehicle was determined to be at the first location (see column 9 lines 61-65); accessing map data of a geographical region surrounding the second location of the autonomous vehicle (see column 12 lines 31-37); rendering an image displaying one or more objects from the accessed map data, from the point of view of the second location of the vehicle (see column 12 lines 31-37); generating a combined image by overlaying the image displaying the one or more objects over the sensor data over (see column 12 lines 37-38); and transmitting the combined image for display on a client device (see column 12  lines 37-38).
	In regard to claim 24: Chatham discloses the computer system of claim 23, wherein the estimate of motion of the vehicle between the second time and the first time is determined based on motion parameters obtained from an inertial measurement unit of the vehicle (see column 9 lines 61-65).
	In regard to claim 25: Chatham discloses the computer system of claim 23, wherein the sensor data is camera image data captured by a camera mounted on the autonomous vehicle (see column 9 lines 61-65), a column of a lidar scan captured by a lidar sensor mounted on the autonomous vehicle (see column 9 lines 61-65), or any combination thereof (see column 9 lines 61-65).
In regard to claim 26: Chatham discloses the computer system of claim 23, wherein the steps are repeated to dynamically update the generated image as the autonomous vehicle drives along the route (see column 4 lines 60-67).
In regard to claim 28: Chatham discloses the computer system of claim 23, the actions further comprising: determining information describing the scene; rendering a second image of an object that does not exist in the scene; overlaying the second image on the generated image (see column 7 lines 10-17).
In regard to claim 29: Chatham discloses the computer system of claim 28, wherein the second image comprises information describing the route of the autonomous vehicle, the information comprising signs, markings, messages, or any combination thereof (see column 7 lines 10-17).
In regard to claim 31: Chatham discloses the computer system of claim 23, the actions further comprising: transmitting the generated image to a remote display (see column 12 lines 25-50), the video showing the scene as observed from the point of view of the autonomous vehicle as the autonomous vehicle moves (see column 12 lines 25-50). It should be noted that this reading of Chatham is based off of the broadest reasonable interpretation of the claim language, i.e. the claimed video is a series of compiled images, in view of [0012] of Applicant’s specification, which recites “The generated images form a video showing the dynamically updated sensor data along with the corresponding map data”.
In regard to claim 32: Chatham discloses the computer system of claim 23, the actions further comprising: comparing a rendered view corresponding to an object in the HD map data with a corresponding view of the object in the sensor data (see column 7 lines 10-16, column 8 lines 27-34, column 9 lines 16-18); determining an estimate of error in the rendered view of the object and the corresponding view of the object in the sensor data (see column 9 lines 22-25); and responsive to the estimate of error indicating more than a threshold error, performing a corrective action (see column 10 lines 47-67, column 11 lines 21-36).
In regard to claim 33: Chatham discloses the computer system of claim 32, wherein the corrective action comprises one or more of: transmitting an alert message to a device (see column 11 lines 32-36); changing a localization technique used for performing localization for the autonomous vehicle; or logging a message indicating error in localization (see column 12 lines 12-14).



Conclusion
Claims 8, 19, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: independent claims 8, 19, and 30 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “wherein the sensor data represents a lidar scan, the lidar scan shown as dots representing points, further comprising: scaling the dots by a distance of a point corresponding to a dot relative to the autonomous vehicle, wherein the dots representing points closer to the vehicle are larger than the dots representing points farther from the vehicle” in claim 8, and similar in claims 19 and 30. Chatham (US 9123152) appears to be the closest prior art. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.


/Andy Schneider/
Examiner, Art Unit 3669

/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669